Title: To Thomas Jefferson from Alexander Thompson, 24 May 1808
From: Thompson, Alexander
To: Jefferson, Thomas


                  
                     Sir
                     
                     Military Store Office West PointState of New York May 24th. 1808—
                  
                  Will your Excellency permit the liberty of a late Native Officer to address you, on a Subject of the greatest importance, So highly interesting to himself, And all he holds most dear. I was honored by the hand of my Worthy and distinguished friend the Honorable Dewitt Clinton, Mayor of our City, from the Honorable Secretary of War, With the Appointment of Military Store Keeper at this post from my late professional capacity. I Accepted the performance of this duty, to the Utmost of my Ability, in the discharge of them, I have met the censure of the Honorable Secretary of War, in the expenditures for the repairs of the Military Academy, and buildings at this place, As well, as for freights, of Powder, Ordnance, and Stores, Shipped from here,—to that highly distinguished and Valueable Officer, Colonel Williams of Engineers, I would respectfully pray an Appeal, he has long Known me, in my several duties here, and the difficulties I had to encounter, in the performance of them, that as the repairs had commenced, before my coming into Office, I followed the most prudent plan, to complete them, in a temporary manner, for the Accommodation of the professors, And Cadets of the military Academy. Will Your Excellency be pleased to permit me to mention, that by letter from the Honorable Secretary of War, Under date of the fifth Instant, he is pleased to say that Captain Jonathan Snowden has been Approved of, As my Successor of Military Store Keeper, at this post, And that my Services in that capacity, Will cease on the first of June Next. As this event is both Sudden and Unexpected, and Situated as I am, with an Amiable Wife and Six Children, I am distressed beyond expression. I thought my lot hard and trying, When one of the Oldest Captains of the American Artillery, to become Supernumerary on the peace establishment at Detroit, Now to be deprived of the only means I had, to Support my poor Afflicted little family, to be deprived of a house, and a garden, by great industry and labor, I had filled with Vegatables for their Support. my fathers family are from the City of New York, And the revolutionary War, has so affected them, that they are unable to help me, or mine. I served my country as an Officer in the revolutionary War, in the New York Regiment of Artillery, And have had the honor to hold, three commissions from His Excellency the Vice President of the United States, when Govirnor of this State, the last of Which, Was first Major of the Regiment of Artillery of the City of New York. His Excellency has Known me, and my family from my Youth, I have thought it my duty, and that I owe my family, to address him the Honorable Dewitt Clinton, Colonel Williams of Engineers, and Others, my friends, So highly Necessary to my honor, to intercede with your Excellency in my behalf; and Save my family from inevitable distress and ruin. to your humanity and goodness do I most respectfully beg to Appeal, having given twenty Six Years of my life to my country, permit me to hope, for your Excellencys protection and favor,
                  I have the honor to be, with Sentiments of the greatest Respect and Consederation, Sir, Your Excellencys most Obedient and very Humble Servant
                  
                     Alexr: Thompson
                     
                     Military Store Keeper
                  
               